Case 1:19-cv-00136-JMS-RT Document 62 Filed 05/26/20 Page 1 of 18           PageID #: 1310




                    IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAII

   PETER STROJNIK,                                CIV. NO. 19-00136 JMS-RT

                       Plaintiff,                 ORDER GRANTING
                                                  DEFENDANT’S MOTION TO
         vs.                                      DISMISS WITHOUT LEAVE TO
                                                  AMEND, ECF NO. 55
   HOST HOTELS & RESORTS, INC. dba
   ANDAZ MAUI AT WAILEA RESORT,

                       Defendant.


   ORDER GRANTING DEFENDANT’S MOTION TO DISMISS WITHOUT
                LEAVE TO AMEND, ECF NO. 55

                                    I. INTRODUCTION

               On September 17, 2019, pro se Plaintiff Peter Strojnik (“Plaintiff”)

  filed a Second Amended Complaint (“SAC”) on behalf of a class against

  Defendant Host Hotels and Resorts, Inc. dba Andaz Maui at Wailea Resort

  (“Defendant” or “the Hotel”) alleging that the Hotel is not compliant with the

  Americans with Disabilities Act (“ADA”) along with various state law claims.

  Although Plaintiff is pro se, he is a disbarred lawyer quite familiar with the judicial

  system. See Strojnik v. Kapalua Land Co. Ltd (“Kapalua Land Co. Ltd I”), 379 F.

  Supp. 3d 1078, 1079 (D. Haw. 2019) (“Strojnik [is] an attorney who has been

  suspended from practicing law in Arizona”); Strojnik v. 1530 Main LP, 2020 WL
Case 1:19-cv-00136-JMS-RT Document 62 Filed 05/26/20 Page 2 of 18                     PageID #: 1311




  981031, at *1 & n.1 (N.D. Tex. Feb. 28, 2020) (stating that Strojnik

  was disbarred on May 10, 2019, and that his disbarment related, at least in part, to

  his conduct in filing thousands of ADA state and federal related lawsuits); see also

  Strojnik v. Bakersfield Convention Hotel I, LLC, ___F. Supp. 3d ___, 2020 WL

  509156, at *1 (E.D. Cal. Jan. 31, 2020) (“Plaintiff Peter Strojnik . . . pro se, has

  filed thousands of disability discrimination cases against hotel defendants in state

  and federal courts, and this is one of those cases.”) (footnote omitted). 1

                 Before the court is Defendant’s Motion to Dismiss for lack of subject-

  matter jurisdiction under Federal Rule of Civil Procedure 12(b)(1) or for failure to

  state a claim under rule 12(b)(6). See ECF No. 55. For the following reasons,

  Defendant’s Rule 12(b)(1) Motion to Dismiss Plaintiff’s SAC is GRANTED,

  without leave to amend.

                                      II. BACKGROUND

  A.     Factual Background

                 Plaintiff is an “ADA tester” and currently resides in Maricopa County,

  Arizona. SAC ¶¶ 1-2, ECF No. 19 at PageID #208-09. Plaintiff is “legally



         1
             As a general rule, courts do not liberally construe the filings of disbarred attorneys.
  See, e.g., Mann v. Boatright, 477 F.3d 1140, 1148 n.4 (10th Cir. 2007). Nonetheless, whether or
  not the court liberally construes his filings in this case, the court would reach the same
  conclusion—that Strojnik does not have Article III standing.


                                                  2
Case 1:19-cv-00136-JMS-RT Document 62 Filed 05/26/20 Page 3 of 18             PageID #: 1312




  disabled by virtue of a severe right-sided neural foraminal stenosis and formal

  neuropathy, prostate cancer and renal cancer, [and] degenerative right knee and is

  therefore a member of a protected class under the ADA and [Hawaii Revised

  Statutes (“HRS”)] Chapter 479.” Id. ¶ 2, ECF No. 19 at PageID #209. “Plaintiff

  suffers from physical impairments . . . substantially limit[ing] his major life

  activities.” Id. ¶ 3, ECF No. 19 at PageID #209. He “walks with difficulty and

  pain and requires compliant mobility accessible features at places of public

  accommodation.” Id.

               Plaintiff alleges that both third-party booking websites and

  Defendant’s first-party website “failed to identify and describe mobility related

  accessibility features and guest rooms offered through its reservations service in

  enough detail” for Plaintiff to assess whether the Hotel met his accessibility needs.

  Id. ¶¶ 22, 24, ECF No. 19 at PageID #212. These websites also “failed to make

  reservations for accessible guest rooms available in the same manner as individuals

  who do not need accessible rooms.” Id. ¶ 23, ECF No. 19 at PageID #212.

  “Because [these websites] failed to identify and describe mobility related

  accessibility features and guest rooms” “in enough detail to reasonably permit

  Plaintiff to assess independently” whether the Hotel “meets his accessibility

  needs[,] Plaintiff declined to book a room there[,] and because Plaintiff was unable


                                             3
Case 1:19-cv-00136-JMS-RT Document 62 Filed 05/26/20 Page 4 of 18                       PageID #: 1313




  to make reservations for accessible guest rooms available in the same manner as

  individuals who do not need accessible rooms, Plaintiff declined to book a room

  there.” Id. ¶ 26, ECF No. 19 at PageID #212. In further support, Plaintiff attaches

  an “Addendum A” which appears to be screenshots of the third-party and first-

  party websites, along with photographs of Defendant’s premise. See generally

  ECF No. 19 at PageID #224-59 (Addendum A with unnumbered screenshots).

                 Plaintiff alleges he has been “deterred from visiting the Hotel” based

  on his knowledge that the hotel is “not ADA or State Law compliant.” Id. ¶ 10,

  ECF No. 19 at PageID #209. He “intends to visit Defendant[] . . . at a specific time

  when the Defendant’s noncompliant Hotel becomes fully compliant with [the]

  ADA.” Id. ¶ 11, ECF No. 19 at PageID #210.

  B.     Procedural Background

                 Plaintiff brings the instant suit as a class action complaint 2 against

  Defendant, alleging a sole federal claim of an ADA violation along with state law

  claims of violation of HRS Chapter 489, Hawaii’s state counterpart to the ADA;

  non-disclosure; consumer fraud pursuant to HRS Chapter 480; and negligence per

  se. Id. ¶¶ 18-78, ECF No. 19 at PageID #211-22. On February 25, 2020,



         2
             Because the court determines that Plaintiff lacks standing, it need not address
  Plaintiff’s ability to represent class members.

                                                   4
Case 1:19-cv-00136-JMS-RT Document 62 Filed 05/26/20 Page 5 of 18                   PageID #: 1314




  Defendant filed its motion to dismiss for lack of subject-matter jurisdiction

  pursuant to Rule 12(b)(1) and for failure to state a claim pursuant to Rule 12(b)(6).

  ECF No. 55. Plaintiff filed his opposition on March 4, 2020. ECF No. 57.

  Defendant filed its reply on April 27, 2020. ECF No. 61. Defendant also requests

  the court take judicial notice (“RJN”) of several district court dismissal orders that

  are not available on Westlaw, Plaintiff’s complaints in other cases, the order

  suspending Plaintiff’s Arizona bar license, and true and correct copies of various

  publicly-accessible government websites. See ECF Nos. 55-2 (RJN) & 61-1

  (Supplemental RJN). The court finds the motion suitable for disposition without a

  hearing pursuant to Local Rule 7.1(c). See ECF No. 60. The court GRANTS

  Defendant’s RJN3 and, for the reasons stated below, GRANTS Defendant’s motion

  to dismiss without leave to amend.




         3
             Specifically, although Plaintiff does not appear to dispute the authenticity of the
  documents, it appears he opposes Defendant’s RJN to the extent these exhibits are prejudicial—
  that is, he appears to argue they are “defamatory.” See ECF No. 57 at PageID #1259. However,
  Plaintiff provides no argument or otherwise disputes the authenticity of these documents. And,
  the court finds, that there is no reasonable dispute as to these documents. See Lesane v. Aloha
  Airlines, Inc., 2007 WL 9711167, at *3-4 (D. Haw. Jan. 23, 2007) (taking judicial notice of the
  record and relevant orders in another proceeding); see also Juliana v. United States, 2018 WL
  9802138, at *1 (D. Or. Oct. 15, 2018 (“Judicial notice may be taken of public records and
  government documents available from reliable sources on the Internet, such as websites run by
  governmental agencies.”) (citation and quotation marks omitted).

                                                 5
Case 1:19-cv-00136-JMS-RT Document 62 Filed 05/26/20 Page 6 of 18            PageID #: 1315




                            III. STANDARD OF REVIEW

               The question of standing is “an essential and unchanging part of the

  case-or-controversy requirement of Article III [of the United States Constitution].”

  Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992). Because standing is a

  jurisdictional issue, it is properly addressed as a motion brought under Rule

  12(b)(1). Cetacean Cty. v. Bush, 386 F.3d 1169, 1174 (9th Cir. 2004). A court

  will dismiss a party’s claim for lack of subject matter jurisdiction “only when the

  claim is so insubstantial, implausible, foreclosed by prior decisions of th[e

  Supreme] Court, or otherwise completely devoid of merit as not to involve a

  federal controversy.” Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 89

  (1998) (citation and quotation marks omitted); see Fed. R. Civ. P. 12(b)(1). In

  order to satisfy Article III’s standing requirements, a plaintiff must show “(1) [he]

  has suffered an ‘injury in fact’ that is (a) concrete and particularized and (b) actual

  or imminent, not conjectural or hypothetical; (2) the injury is fairly traceable to the

  challenged action of the defendant; and (3) it is likely, as opposed to merely

  speculative, that the injury will be redressed by a favorable decision.” Friends of

  the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 180-81 (2000).




                                             6
Case 1:19-cv-00136-JMS-RT Document 62 Filed 05/26/20 Page 7 of 18           PageID #: 1316




                                   IV. DISCUSSION

               Plaintiff has failed to plead facts alleging he has standing under the

  ADA—his sole federal claim. As a general proposition, “to have standing, an

  ADA plaintiff ‘must personally encounter at least some barriers, or have personal,

  percipient knowledge of the barriers.’” Brooke v. H.P. Hosp., LLC, 2017 WL

  4586349, at *3 (C.D. Cal. July 11, 2017) (citation omitted). A plaintiff “lacks

  standing . . . if the barriers he seeks to enjoin do not pose a real and immediate

  threat to him due to his particular disability.” Chapman v. Pier 1 Imports (U.S.)

  Inc., 631 F.3d 939, 953 (9th Cir. 2011). Ninth Circuit caselaw establishes that an

  ADA plaintiff may establish standing either by “demonstrating injury-in-fact

  coupled with an intent to return to a noncompliant facility” or “demonstrating

  deterrence.” Id. at 944. As discussed below, Plaintiff has failed to allege standing

  under either test.

  A.    Plaintiff Has Failed to Identify an Injury-in-Fact or Intent to Return

        1.     Injury-in-Fact

               “[I]n order to suffer an injury-in-fact arising from an actual encounter

  with a barrier, an ADA plaintiff must establish that the barrier relates to his

  disability.” Strojnik v. IA Lodging Napa First LLC, 2020 WL 906722, at *2 (N.D.

  Cal. Feb. 25, 2020) (citing Chapman, 631 F.3d at 947 n.4) (emphasis added); see



                                             7
Case 1:19-cv-00136-JMS-RT Document 62 Filed 05/26/20 Page 8 of 18                           PageID #: 1317




  also Doran v. 7-Eleven, Inc., 524 F.3d 1034, 1044 n.7 (9th Cir. 2008) (stating that

  a wheelchair user “may challenge only those barriers that might reasonably affect a

  wheelchair user’s full enjoyment of the store”).

                  Here, Plaintiff has not identified any barriers in his SAC, nor has he

  alleged any specific disability which relates to any barriers. Plaintiff included

  screenshots from websites and alleges that the “[b]ooking website does not identify

  and describe accessible features in the hotel . . . to reasonably permit Plaintiff to

  assess independently whether the hotel or guest room meets his accessibility

  needs.” 4 See, e.g., SAC Addendum A, ECF No. 19 at PageID #245-46 (screenshot

  of rooms which indicate they are purportedly ADA-compliant). Plaintiff further

  alleges in conclusory fashion that he “suffers from physical impairments” which

  “substantially limit his life activities.” Id. ¶ 3, ECF No. 19 at PageID #209. He

  also alleges he “walks with difficulty and pain and requires compliant mobility

  accessible features.” Id.


          4
            Plaintiff also provided 18 photographs of what appears to be pictures of Defendant’s
  premises and alleges that these show numerous violations on the premises. See ECF No. 19 at
  PageID #247-66; see id. at PageID #265-66 (alleging there are various “[i]naccessible entry” or
  “[i]naccesible routes” to parts of the hotel). However, these allegations do not sufficiently
  identify any illegal barriers—merely stating that certain facilities are “[i]naccessible” is
  conclusory and does not allege sufficient facts as to how such facilities are “inaccessible.” In
  any event, even assuming such conclusory allegations are sufficient to identify any barriers
  (which they are not), Plaintiff still fails to identify how these “inaccessible” facilities relate to his
  specific disabilities.


                                                     8
Case 1:19-cv-00136-JMS-RT Document 62 Filed 05/26/20 Page 9 of 18                   PageID #: 1318




                These allegations are insufficient to allege injury-in-fact. 5 For

  example, Plaintiff does not identify what “mobility accessible features” he would

  need due to his “difficulty and pain.” He also does not allege which

  accommodations, if any, he would need due to his purported disabilities. Nor does

  he provide any allegations as to how the rooms are not compliant. That is, he does

  not identify any barriers, let alone draw a connection between these barriers and

  his disability. In fact, the exact opposite is true—Plaintiff’s SAC concedes that he

  cannot “assess . . . whether the hotel or guest room meets his accessibility needs.”

  ECF No. 19 at PageID #237. Thus, “Plaintiff has failed . . . to allege

  sufficiently . . . how his disabilities relate to the barriers he encountered.” See

  Bakersfield Convention Hotel I, LLC, 2020 WL 509156, at *4; see also Strojnik v.

  The Victus Grp., Inc., 2020 WL 1492664, at *3 (E.D. Cal. Mar. 27, 2020) (“[T]he

  Complaint does not explain how Strojnik’s specific disability was affected by any

  of the alleged barriers (both architectural and the websites) so as to deny him full

  and equal access.”).



         5
             Plaintiff also alleges that Defendant is not compliant with 28 CFR § 28.302(e) and
  argues that pursuant to § 28.302(e), Defendant is required to “disclose both the accessible
  elements but, more importantly, inaccessible elements of the place of lodging.” SAC ¶ 27, ECF
  No. 19 at PageID #212. However, such allegation goes to the merits of Plaintiff’s claims and is
  insufficient for standing purposes. See Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1549 (2016) (a
  plaintiff “cannot satisfy the demands of Article III [standing] by [merely] alleging a bare
  procedural violation” of a statute).

                                                 9
Case 1:19-cv-00136-JMS-RT Document 62 Filed 05/26/20 Page 10 of 18                          PageID #:
                                   1319



       2.      Intent to Return

               And even if Plaintiff alleged a barrier that relates to his disability

(which he did not), Plaintiff’s SAC separately fails because it does not allege that

he has any intentions to return to Defendant’s hotel. The intent to return must be

more concrete than merely a “‘some day’ intention.” Parr v. L&L Drive Inn Rest.,

96 F. Supp. 2d 1065, 1078 (D. Haw. 2000) (citing Lujan, 504 U.S. at 564).

               District Courts in the Ninth Circuit have typically looked
               at four factors to determine the intent to return: (1) the
               proximity of the place of public accommodation to
               plaintiff’s residence, (2) plaintiff’s past patronage of
               defendant’s business, (3) the definitiveness of plaintiff’s
               plans to return, and (4) the plaintiff’s frequency of travel
               near defendant’s location area.

Berg v. Bed Bath & Beyond, Inc., 2017 WL 1483357, at *6 (D. Haw. Apr. 24,

2017) (citation omitted).

               Here, Plaintiff alleges that he “intends to visit Defendant’s Hotel at a

specific time when the Defendant’s noncompliant Hotel becomes fully compliant

with ADA.” SAC ¶ 11, ECF No. 19 at PageID #210. However, this is the exact

conclusory “some day” intentions that Parr and other courts have rejected. 6


       6
           Plaintiff’s Central District of California Complaint in Strojnik v. Pasadena Robles
Acquisitions, LLC, Civ No. 19-02067 AB (PJW), contained nearly identical language regarding
Plaintiff’s intent to return to the hotel as the SAC in this case. In both complaints, he alleges that
“Plaintiff intends to visit Defendant’s Hotel at a specific time when the Defendant’s
noncompliant Hotel becomes fully complaint” with the ADA or the ADA Accessibility
                                                                                    (continued . . . .)

                                                  10
Case 1:19-cv-00136-JMS-RT Document 62 Filed 05/26/20 Page 11 of 18                       PageID #:
                                   1320



Plaintiff argues that his subjective intent to return should be sufficient. 7 But

Plaintiff has not identified caselaw showing that a litigant’s conclusory intent

meets the standard for establishing intent to return, as opposed to the four objective

factors outlined in Berg. And a cursory review of the four factors shows Plaintiff

does not meet any of the factors. That is, Plaintiff resides in Arizona, over 2,800

miles away from Hawaii; Plaintiff does not allege he ever stepped foot on

Defendant’s hotel premises; he does not allege he has any specific plans to return;

and he has not alleged facts to show he intends to come to Hawaii.

               Accordingly, Plaintiff has failed to establish ADA standing under the

first test. Specifically, Plaintiff failed to allege facts (1) identifying a specific




Guidelines. Compare RJN Ex. 10 (Pasadena Robles Compl.) ¶ 12, ECF No. 55-13 at PageID
#1110, to SAC ¶ 11, ECF No. 19 at PageID #210. And, in Pasadena Robles, the Ninth Circuit
recently affirmed the district court’s finding that Plaintiff “failed to demonstrate an intent to
return to defendant’s hotel.” See Strojnik v. Pasadena Robles Acquisition¸ 801 F. App’x 569,
570 (9th Cir. Apr. 15, 2020) (Mem.).
       7
           Instead of addressing Defendant’s arguments, Plaintiff appears to argue that rejecting
his conclusory allegation that he intends to return arises to a violation of his First Amendment
right to seek redress. See ECF No. 57 at PageID #1263-64. Plaintiff further argues that the court
is making an improper “credibility” determination by rejecting his SAC, also in violation of his
right to redress under the First Amendment. Id. at PageID #1262-63. Both these claims
misconstrue the court’s role—to construe the SAC in the light most favorable to Plaintiff and
assess whether it contains viable claims as alleged or whether it should be dismissed under
established legal principles. Contrary to Plaintiff’s assertions, dismissing frivolous complaints
(and even non-frivolous but meritless complaints) is a function of the court in adjudicating the
merits of cases. This includes ensuring that Plaintiff has properly invoked the court’s
jurisdiction in filing his case (which Plaintiff has failed to properly do here).

                                                11
Case 1:19-cv-00136-JMS-RT Document 62 Filed 05/26/20 Page 12 of 18             PageID #:
                                   1321



barrier and alleging how it relates to his disability; and (2) any objective intent to

return under Berg.

B.    Plaintiff Has Failed to Demonstrate Deterrence

             Alternatively, Plaintiff has not alleged facts showing that he was

deterred from visiting Defendant’s hotel. A plaintiff may alternatively establish

standing for ADA purposes by demonstrating deterrence from returning to the

premises due to a defendant’s failure to comply with the ADA. See Chapman, 631

F.3d at 944; Pickern v. Holiday Quality Foods Inc., 293 F.3d 1133, 1137-38 (9th

Cir. 2002). To demonstrate deterrence, a plaintiff must allege “actual knowledge

of illegal barriers at a public accommodation to which he or she desires access.”

Pickern, 293 F.3d at 1135. “[O]nce a plaintiff has actually become aware of

discriminatory conditions existing at a public accommodation, and is thereby

deterred from visiting or patronizing that accommodation, the plaintiff has suffered

an injury.” Id. at 1136-37. But a plaintiff’s claimed “deterrence cannot merely be

conjectural or hypothetical.” Vogel v. Salazar, 2014 WL 5427531, at *2 (C.D. Cal.

Oct. 24, 2014). A plaintiff must allege facts to show that he “is truly deterred and

would return to the establishment if the establishment were compliant with the

ADA.” Id.




                                           12
Case 1:19-cv-00136-JMS-RT Document 62 Filed 05/26/20 Page 13 of 18                         PageID #:
                                   1322



               To demonstrate deterrence, Plaintiff need not have firsthand

knowledge and does not require visiting the location beforehand. See Civil Rights

Educ. & Enf’t Ctr. v. Hosp. Properties Tr. (“CREEC”), 867 F.3d 1093, 1099-100

(9th Cir. 2017). A theory of deterrence, however, nevertheless requires

identification of “actual knowledge of illegal barriers.” See id. at 1098-99 (noting

that the deterrence theory requires “‘actual knowledge of illegal barriers at a public

accommodation to which he or she desires access’”) (quoting Pickern, 293 F.3d at

1135). As discussed previously, Plaintiff has not identified any illegal barriers.

               Plaintiff appears to argue that CREEC is dispositive in his favor. 8

CREEC found that named plaintiffs sufficiently alleged deterrence when they

alleged that “they intend[ed] to visit the relevant hotels, but have been deterred

from doing so by the hotels’ noncompliance with the ADA. They further allege

that they will visit the hotels when the non-compliance is cured. Thus, the ADA

violations have prevented them from staying at the hotels.” 9 CREEC, 867 F.3d at


       8
          In lieu of any actual analysis or argument, Plaintiff copies verbatim the analysis of an
order in Strojnik v. GF Carneros Tenant, LLC, 19-cv-3583 (N.D. Cal.). See ECF No. 57 at
PageID #1260-62. Plaintiff does not explain why this court should follow that order as opposed
to the many dismissal orders finding against Plaintiff, such as the many identified throughout this
Order.
       9
           CREEC is further distinguishable because the question before CREEC was whether a
plaintiff needs to visit the premise before having standing and “did not involve the adequacy of
the complaint’s factual allegations to support standing.” See Strojnik v. Wickstrom Hosp., LLC,
2020 WL 1467067, at *6 (E.D. Cal. Mar. 26, 2020) (distinguishing CREEC and finding
                                                                                   (continued . . . .)

                                                 13
Case 1:19-cv-00136-JMS-RT Document 62 Filed 05/26/20 Page 14 of 18                     PageID #:
                                   1323



1099. Contrary to Plaintiff’s assertion, CREEC does not support Plaintiff’s

position because CREEC nevertheless requires an allegation of an “illegal

barrier[],” something Plaintiff has not sufficiently alleged here. See IA Lodging

Napa First LLC, 2020 WL 906722, at *3-4 (finding CREEC requires “actual

knowledge of a barrier” and distinguishing CREEC for such reason). Further, in

Pasadena Robles, the Ninth Circuit affirmed the district court’s finding that

Plaintiff failed to demonstrate that “he was deterred from visiting defendant’s

hotel.” 801 F. App’x at 570. 10

              Accordingly, Plaintiff has not established injury-in-fact under the

alternative theory of deterrence.

C.     Plaintiff’s State Law Claims

              Because the court lacks subject-matter jurisdiction over Plaintiff’s

sole federal claim and this case is only at the pleading stage, the court also declines

supplemental jurisdiction over the accompanying state law claims pursuant to 28

U.S.C.§ 1367(c) and dismisses them without prejudice. See City of Chicago v.


Plaintiff’s “reliance [on CREEC] misplaced” because “[t]his case does not present those
questions”); see also Bakersfield Convention Hotel I, LLC, 2020 WL 509156, at *7 (noting that
the “issues addressed by the Ninth Circuit in CREEC are especially distinct from the ones” raised
in Plaintiff’s complaint). In any event, as CREEC reiterated, determination of standing requires
“case-by-case determinations about whether a particular plaintiff’s injury is imminent.” CREEC,
867 F.3d at 1100 (citation omitted).
       10
          Again, the underlying complaint in Pasadena Robles is nearly identical to the SAC
before this court.

                                               14
Case 1:19-cv-00136-JMS-RT Document 62 Filed 05/26/20 Page 15 of 18             PageID #:
                                   1324



Int’l Coll. of Surgeons, 522 U.S. 156, 173 (1997) (“[W]hen deciding whether to

exercise supplemental jurisdiction, ‘a federal court should consider and weigh in

each case, and at every stage of the litigation, the values of judicial economy,

convenience, fairness, and comity.’” (quoting Carnegie-Mellon Univ. v. Cohill,

484 U.S. 343, 350 (1988))). “[I]n the usual case in which all federal-law claims

are eliminated before trial, the balance of factors . . . will point towards declining

to exercise jurisdiction over the remaining state-law claims.” Acri v. Varian

Assocs., Inc., 114 F.3d 999, 1001 (9th Cir. 1997) (en banc).

                              V. LEAVE TO AMEND

             Although the Ninth Circuit has a policy to grant leave to amend “with

extreme liberality,” Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1051

(9th Cir. 2003), it is also within the court’s discretion to deny leave to amend

because of “bad faith or dilatory motive,” Foman v. Davis, 371 U.S. 178, 182

(1962). Further, “[f]utility of amendment can, by itself, justify the denial” of leave

to amend. Bonin v. Calderon, 59 F.3d 815, 845 (9th Cir. 1995).

             Here, Plaintiff has not shown any good faith intention to cure any of

the defects identified by the court. Plaintiff has filed a nearly identical form

complaint in many courts, containing nearly-identical allegations, and merely

replaces the pictures and screenshots of defendant hotels—all of which have been


                                           15
Case 1:19-cv-00136-JMS-RT Document 62 Filed 05/26/20 Page 16 of 18              PageID #:
                                   1325



rejected by many courts on similar grounds—that is, because Plaintiff consistently

fails to allege standing. See The Victus Grp., Inc., 2020 WL 1492664, at *2 (citing

numerous cases, noting that “Strojnik has filed many similar complaints alleging

accessibility problems with various hotels, including architectural barriers and

websites problems” which all “involve an alleged lack of details about the

accessibility features of the hotel, as well as pictures of online photos of various

aspects of the hotels/rooms that allegedly constitute ADA barriers. In each of the

above cases, it was concluded that Strojnik had failed to allege standing under the

ADA”). Despite constant admonitions by other courts to cure the deficiencies

raised, he constantly fails to do so, including filing a similarly-deficient complaint

before this court.

             And in fact, these actions have caused other courts to also question his

good faith intentions. See, e.g., IA Lodging Napa First LLC, 2020 WL 906722, at

*5 (“Strojnik’s form complaint and generic opposition brief raise the question of

whether his pleadings are made in good faith or whether he is merely relying on

the federal court’s liberal policy of granting leave to amend. The number of other,

essentially identical, complaints he has filed . . . raise a concern that Strojnik files

bare-bones complaints that do not meet pleading standards in order to pressure




                                           16
Case 1:19-cv-00136-JMS-RT Document 62 Filed 05/26/20 Page 17 of 18           PageID #:
                                   1326



ADA defendants into settlements before the court can reach the merits of his

claims.”).

             And, further, even if Plaintiff were filing these complaints in good

faith, given his failure to cure these defects dispute numerous opportunities to do

so, the court can only conclude that amendment would be futile. See Strojnik v.

Kapalua Land Co. LTD (“Kapalua Land Co. Ltd II), 2019 WL 4685412, at *9 (D.

Haw. Aug. 26, 2019), adopted in 2019 WL 4684450 (D. Haw. Sept. 25, 2019),

aff’d 801 F. App’x 531 (9th Cir. Apr. 15, 2020) (finding that granting Plaintiff

leave to amend his complaint would be futile and denying Plaintiff’s motion for

leave to amend); see also Strojnik v. Landry’s Inc., 2019 WL 7461681, at *5 (S.D.

Tex. Dec. 9, 2019) (denying Strojnik leave to amend because amendment would be

futile because “nothing in the record or Plaintiff’s arguments suggests that Plaintiff

could amend his pleadings[] in a manner consistent with Fed. R. Civ. P. 11”),

report and recommendation adopted sub nom. Strojnik v. Landry’s Inc., 2020 WL

42454 (S.D. Tex. Jan. 2, 2020); see also Pasadena Robles, 801 F. App’x at 569

(affirming district court’s dismissal of Strojnik’s ADA claim for lack of standing

and affirming denial of leave to amend). Accordingly, the court finds Plaintiff has

acted in bad faith and granting leave to amend would be futile because Plaintiff has




                                          17
Case 1:19-cv-00136-JMS-RT Document 62 Filed 05/26/20 Page 18 of 18                        PageID #:
                                   1327



been placed on notice by multiple courts of these deficiencies, and yet, he has

failed to cure them. 11

                                     VI. CONCLUSION

               For the foregoing reasons, the court GRANTS Defendant’s Motion to

Dismiss without leave to amend. The Clerk of Court is instructed to close the case

file.

               IT IS SO ORDERED.

               DATED: Honolulu, Hawaii, May 26, 2020.



                                                   /s/ J. Michael Seabright
                                                  J. Michael Seabright
                                                  Chief United States District Judge




Strojnik v. Host Hotels & Resorts, Inc., Civ. No. 19-00136 JMS-RT, Order Granting Defendant’s Motion
to Dismiss Without Leave to Amend, ECF No. 55.


        11
          In its Reply, Defendant requests that the court sua sponte order Plaintiff to show cause
as to why he should not be declared a vexatious litigant. See ECF No. 61 at PageID #1276, n.3.
The court declines to do so at this time.

                                                 18
